


Execution Version


FIRST AMENDMENT TO CREDIT AGREEMENT




This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of April
22, 2013, by and among FEDERAL REALTY INVESTMENT TRUST, a real estate investment
trust formed under the laws of the State of Maryland (the “Borrower”), each of
the Lenders party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”).


WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Credit Agreement dated as of July 7, 2011
(as amended and as in effect immediately prior to the effectiveness of this
Amendment, the “Credit Agreement”); and


WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement, including increasing the aggregate
amount of the Revolving Commitments from $400,000,000 to $600,000,000, on the
terms and conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1. Specific Amendments to Credit Agreement. Upon the effectiveness of
this Amendment, the parties hereto agree that the Credit Agreement shall be
amended as follows:


(a)The Credit Agreement is amended by replacing the first recital to the Credit
Agreement in its entirety with the following:


WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders desire to
make available to the Borrower an unsecured revolving credit facility in the
amount of $600,000,000 with a $50,000,000 swingline subfacility and a letter of
credit subfacility of up to $50,000,000, on the terms and conditions contained
herein.


(b)The Credit Agreement is further amended by replacing the table in the
definition of “Applicable Facility Fee” contained in Section 1.1. thereof in its
entirety with the following:
Level
Facility Fee
1
0.15%
2
0.15%
3
0.2%
4
0.3%
5
0.35%



(c)The Credit Agreement is further amended by replacing the table in the
definition of “Applicable Margin” contained in Section 1.1. thereof in its
entirety with the following:
Level
Borrower's Credit Rating (S&P/Moody's or equivalent)
Applicable Margin for Revolving Loans that are LIBOR Loans
Applicable Margin for all
Base Rate Loans
1
A-/A3 (or equivalent) or better
0.9%
0.9%
2
BBB+/Baa1 (or equivalent)
1%
1%
3
BBB/Baa2 (or equivalent)
1.1%
1.1%
4
BBB-/Baa3 (or equivalent)
1.35%
1.35%
5
Lower than BBB-/Baa3 (or equivalent)
1.7%
1.7%







--------------------------------------------------------------------------------




(d)The Credit Agreement is further amended by restating the definitions of
“Capitalization Rate”, “Controlled Property”, “Fixed Charges”, “Guarantor”,
“LIBOR”, “Mandatorily Redeemable Stock”, “Permitted Liens”, “Revolving
Termination Date”, “Total Budgeted Cost” and “Wholly Owned Property” contained
in Section 1.1. thereof in their entirety as follows:


“Capitalization Rate” means 6.75%.


“Controlled Property” means a Property which is an Eligible Property that is
owned in fee simple (or leased under a Ground Lease) by a Subsidiary that is not
a Wholly Owned Subsidiary and with respect to which the Borrower or such
Subsidiary has the right to take the following actions without the need to
obtain the consent of any Person (other than the Requisite Lenders if required
pursuant to the Loan Documents): (A) to create Liens on such Property as
security for Indebtedness of the Borrower or such Subsidiary, as applicable and
(B) to sell, convey, transfer or otherwise dispose of such Property.


“Fixed Charges” means, for any period, the sum of (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis and of
Unconsolidated Affiliates for such period, (b) all regularly scheduled principal
payments made with respect to Indebtedness of the Borrower, its Subsidiaries and
its Unconsolidated Affiliates during such period, other than any balloon, bullet
or similar principal payment which repays such Indebtedness in full, and (c) all
Preferred Dividends paid by the Borrower, its Subsidiaries and Unconsolidated
Affiliates during such period (other than such payments to the Borrower and any
Subsidiary); provided, however that only the Borrower's Ownership Share of the
amounts (other than inter-company amounts) set forth in clauses (a) through (c)
above with respect to Unconsolidated Affiliates of the Borrower shall be
included in determinations of Fixed Charges.


“Guarantor” means any Person that is party to the Guaranty as a Guarantor.


“LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of interest
obtained by dividing (i) the rate appearing on the Reuters Screen LIBOR01 page
(or on any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page, as determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to Dollar deposits in the London interbank market) at approximately 11:00 a.m.
London time on the date that is two (2) Business Days prior to the date of
commencement of such Interest Period for a period of time approximately equal to
such Interest Period by (ii) a percentage equal to 1 minus the stated maximum
rate (stated as a decimal) of all reserves, if any, required to be maintained
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America). Any change in such maximum rate shall result in a change in LIBOR on
the date on which such change in such maximum rate becomes effective.


“Mandatorily Redeemable Stock” means, with respect to a Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests); in each
case, on or prior to the Revolving Termination Date. For purposes of this
definition, Equity Interests in any of the following Subsidiaries




--------------------------------------------------------------------------------




which the Borrower is obligated to acquire pursuant to currently existing
agreements (as in effect on the date hereof) with the holders of such Equity
Interest shall not be considered to be Mandatorily Redeemable Stock:
Congressional Plaza Associates, LLC, NVI-Avenue, LLC, Street Retail West 7,
L.P., FR Pike 7 Limited Partnership and Federal Realty Partners L.P.


“Permitted Liens” means, with respect to any asset or property of a Person,
(a) (i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 7.6.; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workmen's compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or materially
impair the use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Administrative Agent for its benefit
and the benefit of the Lenders, the Issuing Bank, and each Specified Derivatives
Provider; (f) Liens in favor of the Borrower or a Subsidiary securing
obligations owing by a Subsidiary to the Borrower or a Subsidiary; (g) Liens in
existence as of the Agreement Date and set forth on Part II of Schedule 6.1.(f);
and (h) Liens securing Indebtedness permitted by the Loan Documents.
“Revolving Termination Date” means April 21, 2017, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.13.


“Total Budgeted Cost” means, at any time, the aggregate amount of all costs (net
of third party contributions to, or reimbursement of, costs) budgeted to be
paid, incurred or otherwise expended or accrued by the Borrower, a Subsidiary or
an Unconsolidated Affiliate with respect to such Property to complete
development and achieve a stabilized Occupancy Rate as reasonably determined by
the Borrower in good faith, including without limitation, all amounts budgeted
with respect to all of the following: (a) acquisition of land and any related
improvements; (b) a reserve for construction interest; (c) an operating deficit
reserve; (d) tenant improvements; (e) leasing costs and commissions, (f)
infrastructure costs and (g) other hard and soft costs associated with the
development or redevelopment of such Property. Total Budgeted Costs shall also
include the fully budgeted costs of Properties under construction (as evidenced
by commencement of the pouring of footings), acquired or to be acquired pursuant
to purchase agreements or being developed by third parties under a loan that the
Borrower, its Subsidiary or an Unconsolidated Affiliate has guaranteed or
otherwise has liability for the payment thereof. If a Property is owned by an
Unconsolidated Affiliate the Total Budgeted Cost shall be equal to the product
of (i) the Borrower's Ownership Share in such Unconsolidated Affiliate and (ii)
the Total Budgeted Cost of such Property as calculated in accordance with this
definition.


“Wholly Owned Property” means an Eligible Property which is wholly owned in fee
simple (or leased under a Ground Lease) by only the Borrower or a Wholly Owned
Subsidiary.


(e)The Credit Agreement is further amended by adding the following definition of
“Recourse Indebtedness” to Section 1.1. thereof in the appropriate alphabetical
location:


“Recourse Indebtedness” means, with respect to a Person, any Indebtedness other
than Indebtedness for borrowed money in respect of which recourse for payment
(except for customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to nonrecourse liability) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.






--------------------------------------------------------------------------------




(f)The Credit Agreement is further amended by restating the first sentence of
Section 2.16. thereof in its entirety as follows:


The Borrower shall have the right, at any time and from time to time, to request
increases in the aggregate amount of the Revolving Commitments by providing
written notice to the Administrative Agent, which notice shall be irrevocable
once given; provided, however, that after giving effect to any such increases
the aggregate amount of the Revolving Commitments shall not exceed
$1,000,000,000 minus the amount of any reduction of the Revolving Commitments
effected pursuant to Section 2.12. hereof.


(g)The Credit Agreement is further amended by restating the first sentence of
Section 3.5.(e) thereof in its entirety as follows:


If the Borrower exercises its right to extend the Revolving Termination Date in
accordance with Section 2.13., the Borrower shall pay to the Administrative
Agent for the account of each Lender a fee equal to 0.15% of the amount of such
Lender's Revolving Commitment (whether or not utilized).


(h)The Credit Agreement is further amended by restating Section 7.14. thereof in
its entirety as follows:


Section 7.14. Guarantors.


(a)    Within 10 Business Days of the date on which any of the following
conditions first applies to any Subsidiary (other than a Subsidiary owning a
Non-Controlled Property) that is not already a Guarantor, the Borrower shall
deliver to the Administrative Agent each of the following in form and substance
satisfactory to the Administrative Agent: (i) an Accession Agreement executed by
such Subsidiary (or if the Guaranty is not then in existence, a Guaranty
executed by such Subsidiary) and (ii) the items that would have been delivered
under subsections (iv) through (viii) of Section 5.1.(a) if such Subsidiary had
been required to become a Guarantor on the Agreement Date:


(x)    such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of the Borrower or any Subsidiary of the Borrower; or


(y)    such Subsidiary (A) owns any asset the value of which is included in the
determination of Unencumbered Asset Value and (B) has incurred, acquired or
suffered to exist any Recourse Indebtedness.


(b)    [Intentionally Omitted].


(c)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor from the Guaranty so long as: (i) such Guarantor is not
required to be a party to the Guaranty under the immediately preceding
subsection (a); (ii) no Default or Event of Default shall then be in existence
or would occur as a result of such release, including without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 9.1.; and (iii) the Administrative Agent shall have
received such written request at least ten (10) Business Days (or such shorter
period as may be acceptable to the Administrative Agent) prior to the requested
date of release. Delivery by the Borrower to the Administrative Agent of any
such request shall constitute a representation by the Borrower that the matters
set forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.










--------------------------------------------------------------------------------




(i)The Credit Agreement is further amended by restating Section 8.4.(l) thereof
in its entirety as follows:


(l)    [Intentionally Omitted];


(j)The Credit Agreement is further amended by restating Section 9.1.(a) thereof
in its entirety as follows:


(a)    Minimum Tangible Net Worth. The Borrower shall not at any time permit the
Tangible Net Worth to be less than (i) $1,900,000,000 plus (ii) 75% of the Net
Proceeds of all Equity Issuances effected at any time after December 31, 2012 by
the Borrower or any of its Subsidiaries to any Person other than the Borrower or
any of its Subsidiaries.


(k)The Credit Agreement is further amended by restating Section 9.1.(f) thereof
in its entirety as follows:


(f)    Minimum Unencumbered Debt Yield. The Borrower shall not permit the ratio
of (i) Unencumbered Adjusted NOI on a consolidated basis for any fiscal quarter
times 4 to (ii) Unsecured Indebtedness of the Borrower and its Subsidiaries as
of the last day of such fiscal quarter to be less than 0.11 to 1.00 at any time.


(l)The Credit Agreement is further amended by restating clause (iv) of Section
9.1.(g) thereof in its entirety as follows:


(iv)    Unimproved Land such that the aggregate value of such Unimproved Land,
calculated on the basis of acquisition cost, exceeds 5.00% of Total Asset Value;
and


(m)The Credit Agreement is further amended by restating Section 9.1.(h) thereof
in its entirety as follows:


(h)    [Intentionally Omitted].


(n)The Credit Agreement is further amended by restating Section 9.2.(b) thereof
in its entirety as follows:


(b)    Investments to acquire Equity Interests of a Subsidiary or any other
Person who after giving effect to such acquisition would be a Subsidiary, so
long as in each case, (i) as a result of such Investment, and after giving
effect thereto, no Default or Event of Default is or would be caused thereby,
and no other Major Default or Event of Default has occurred and is continuing,
and (ii) if such Subsidiary is (or after giving effect to such Investment would
be) required to become a Guarantor pursuant to Section 7.14., the terms and
conditions set forth in Section 7.14. are satisfied;


(o)The Credit Agreement is further amended by restating clause (i) of the
proviso set forth in Section 9.5. thereof in its entirety as follows:


(i)    any of the actions described in the immediately preceding clauses (a),
(b) and (c) may be taken with respect to any Subsidiary or any other Loan Party
(other than the Borrower) so long as, as a result of the taking of such action,
and after giving effect thereto, no Default or Event of Default is or would be
caused thereby, and no other Major Default or Event of Default has occurred and
is continuing; notwithstanding the foregoing, any such Loan Party may enter into
a transaction of merger pursuant to which such Loan Party is not the survivor of
such merger only if (A) the Borrower shall have given the Administrative Agent
and the Lenders at least 10 Business Days' prior written notice of such merger;
(B) if




--------------------------------------------------------------------------------




the survivor entity is required to become a Guarantor pursuant to Section 7.14.
(and is not already a Guarantor), within five (5) Business Days of consummation
of such merger, the survivor entity shall have executed and delivered an
Accession Agreement (or if the Guaranty is not then in existence, a Guaranty
executed by such survivor entity); (C) within 30 days of consummation of such
merger, the survivor entity delivers to the Administrative Agent the following:
(1) items of the type referred to in Sections 5.1.(a)(iv) through (viii) with
respect to the survivor entity as in effect after consummation of such merger
(if not previously delivered to the Administrative Agent and still in effect),
(2) copies of all documents entered into by such Loan Party or the survivor
entity to effectuate the consummation of such merger, including, but not limited
to, articles of merger and the plan of merger, (3) copies, certified by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of such Loan Party or the survivor entity, of all corporate and
shareholder action authorizing such merger and (4) copies of any filings with
the Securities and Exchange Commission in connection with such merger; and
(D) such Loan Party and the survivor entity each takes such other action and
delivers such other documents, instruments, opinions and agreements as the
Administrative Agent may reasonably request;


(p)The Credit Agreement is further amended by deleting Schedule I attached
thereto in its entirety and substituting in lieu thereof Schedule I attached
hereto.


(q)The Credit Agreement is further amended by deleting Exhibit K attached
thereto in its entirety and substituting in lieu thereof Exhibit K attached
hereto.


Section 2. Conditions Precedent. The effectiveness of this Amendment, including
without limitation, the allocation of the Revolving Commitments under Section 3
below and the release of the Guarantors under Section 4 below, is subject to
receipt by the Administrative Agent of each of the following in form and
substance satisfactory to the Administrative Agent:


(a)    a counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and each of the Lenders;


(b)    (i) a Revolving Note duly executed by the Borrower payable to the order
of Citibank, N.A. and (ii) replacement Revolving Notes duly executed by the
Borrower payable to the order of each Lender whose Revolving Commitment has
changed pursuant to this Amendment, in each case, in a principal amount equal to
the amount of its Revolving Commitment as set forth on Schedule I attached
hereto;


(c)    an opinion of Pillsbury Winthrop Shaw Pittman LLP, counsel to the
Borrower, addressed to the Administrative Agent and the Lenders and covering the
Borrower, this Amendment, the Credit Agreement as amended by this Amendment, any
other Loan Documents executed by the Borrower in connection with this Amendment
and such other matters as reasonably requested by the Administrative Agent;


(d)    the declaration of trust of the Borrower certified as of a recent date by
the Department of Assessments and Taxation of the State of Maryland;


(e)    a Certificate of Status with respect to the Borrower issued as of a
recent date by the Department of Assessments and Taxation of the State of
Maryland and certificates of qualification to transact business or other
comparable certificates issued as of a recent date by each Secretary of State
(and any state department of taxation, as applicable) of each state in which the
Borrower is required to be so qualified and where failure to be so qualified
could reasonably be expected to have a Material Adverse Effect;


(f)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of the Borrower
with respect to each of the officers of the Borrower authorized to execute and
deliver this Amendment and any other agreements or documents executed by the
Borrower in connection with this Amendment (collectively, the “Amendment
Documents”);




--------------------------------------------------------------------------------






(g)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Borrower of (A) the by-laws of
the Borrower and (B) all trust or other necessary action taken by the Borrower
to authorize the execution and delivery of the Amendment Documents and
performance of the Amendment Documents and the Credit Agreement as amended by
this Amendment;


(h)    a Compliance Certificate calculated on a pro forma basis for the
Borrower's fiscal quarter ending December 31, 2012;


(i)    a replacement Transfer Authorizer Designation Form substantially in the
form of Exhibit K attached hereto effective as of the date of this Amendment;


(j)    a certificate of the Borrower, signed on behalf of the Borrower by a
Responsible Officer of the Borrower, certifying that (i) since December 31,
2012, there has not been any material adverse condition or material adverse
change in or affecting, nor has any circumstance or condition occurred that
could reasonably be expected to result in a material adverse change in, or have
a material adverse effect on, the business, assets, liabilities, financial
condition or results of operations of the Borrower and its subsidiaries, taken
as a whole, (ii) no Default or Event of Default has occurred and is continuing
as of the date hereof nor will exist immediately after giving effect to this
Amendment and (iii) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents (including this
Amendment) to which any of them is a party are true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty is true and correct
in all respects) on and as of the date hereof immediately after giving effect to
this Amendment except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty was true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances not
prohibited thereunder;


(k)    a copy of a duly executed amendment to that certain Term Loan Agreement
dated as of November 22, 2011 (the “Term Loan Agreement”) by and among the
Borrower, the financial institutions party thereto, PNC Bank, National
Association, as Administrative Agent, and the other parties thereto, amending
the terms of the Term Loan Agreement corresponding to the terms of the Credit
Agreement amended by Sections 1(d) (other than the amendment to the definition
of “Revolving Termination Date”), (e), (h), (i), (j), (k), (l), (m), (n) and (o)
of this Amendment so that all such terms and sections shall be substantially the
same;


(l)    evidence that (i) all fees due and payable to the Administrative Agent,
the Lenders and the Arrangers pursuant to that certain Fee Letter dated as of
March 14, 2013 by and among the Borrower, the Arrangers and the Administrative
Agent have been paid and (ii) all fees, expenses and reimbursement amounts due
and payable to the Administrative Agent and the Arrangers, including without
limitation, the reasonable fees and expenses of counsel to the Administrative
Agent, have been paid; and


(m)    such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request.


Section 3. Allocations. The Administrative Agent, the Borrower and each Lender
agree that upon the effectiveness of this Amendment (the date of such
effectiveness, the “Amendment Effective Date”), the outstanding Revolving Loans
and the participation interests of the Lenders in any outstanding Letters of
Credit and Swingline Loans shall be allocated among the Lenders in accordance
with their respective Revolving Commitment Percentages calculated based on the
Revolving Commitments of the Lenders set forth on Schedule I attached hereto
(the “Post-Amendment Commitment Percentage”). To effect such allocations, each
Lender whose Post-Amendment Commitment Percentage exceeds the amount of such
Lender's Revolving Commitment Percentage immediately prior to the effectiveness
of this Amendment and any Lender providing a new Commitment shall make a
Revolving Loan in such amount as is necessary so that the aggregate principal
amount of Revolving Loans held by such Lender shall equal such Lender's
Post-Amendment Commitment Percentage of the aggregate outstanding principal
amount of the




--------------------------------------------------------------------------------




Revolving Loans as of the Amendment Effective Date. The Administrative Agent
shall make such amounts of the proceeds of such Revolving Loans available (a) to
each Lender whose Post-Amendment Commitment Percentage is less than the amount
of such Lender's Revolving Commitment Percentage immediately prior to the
effectiveness of this Amendment as is necessary so that the aggregate principal
amount of Revolving Loans held by such Lender shall equal such Lender's
Post-Amendment Commitment Percentage of the aggregate outstanding principal
amount of the Revolving Loans as of the Amendment Effective Date and (b) to the
Exiting Lenders (as defined below) as is necessary to repay in full the
Revolving Loans owing to such Exiting Lenders. The parties hereto confirm that
the aggregate outstanding principal amount of the Revolving Loans immediately
prior to the Amendment Effective Date is equal to the aggregate outstanding
principal amount of the Revolving Loans immediately after giving effect to the
Amendment. Except for any Revolving Notes to be provided to the Lenders in the
principal amount of their respective Revolving Commitments, no other documents,
instruments or fees (other than fees set forth in Section 2(l) above) shall be,
or shall be required to be, executed or paid in connection with such allocations
(all of which are hereby waived, as necessary).


Citibank, N.A., as a new Lender under the Credit Agreement on the Amendment
Effective Date, hereby agrees to provide a new Revolving Commitment in the
amount set forth on Schedule I attached hereto. On the Amendment Effective Date,
Citibank, N.A. agrees to become and shall be deemed a Lender for all purposes of
the Credit Agreement, and each reference to the Lenders in the Credit Agreement
shall be deemed to include Citibank, N.A. Citibank, N.A. hereby appoints Wells
Fargo Bank, National Association as the Administrative Agent and authorizes the
Administrative Agent to take such action on its behalf and to exercise such
powers under the Credit Agreement and other Loan Documents as are delegated to
the Administrative Agent by the terms thereof.


On the Amendment Effective Date, the Revolving Commitments of each of Chang HWA
Commercial Bank, Ltd., New York Branch, Citicorp North America, Inc., First
Commercial Bank New York Branch and Sovereign Bank (each, an “Exiting Lender”)
shall be terminated, all outstanding amounts due under the Credit Agreement and
the other Loan Documents to the Exiting Lenders on the Amendment Effective Date
shall be paid in full, and each Exiting Lender shall cease to be a Lender under
the Credit Agreement.


The Administrative Agent, the Borrower and each Lender confirms the amount of
each such Lender's Revolving Commitment as set forth on Schedule I attached
hereto.


Section 4. Release of Guarantors. Upon the effectiveness of this Amendment as
provided in Section 2 above, the Administrative Agent and the Lenders agree that
the Guarantors set forth on Schedule II attached hereto shall be released as
Guarantors under the Guaranty in effect immediately prior to the effectiveness
of this Amendment and such Guaranty shall terminate.


Section 5. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:


(a)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit under the Credit Agreement as amended by
this Amendment. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver the Amendment Documents
and perform the Amendment Documents and the Credit Agreement as amended by this
Amendment in accordance with their respective terms and to consummate the
transactions contemplated hereby and thereby. The Amendment Documents have been
duly executed and delivered by the duly authorized officers of the Borrower and
each of the Amendment Documents and the Credit Agreement as amended by this
Amendment is a legal, valid and binding obligation of such Person enforceable
against such Person in accordance with its respective terms, except as the same
may be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.


(b)    Binding Effect. This Amendment and the Credit Agreement as amended by
this Amendment constitute valid and binding agreements of the Borrower,
enforceable against the Borrower in accordance with their terms.






--------------------------------------------------------------------------------




(c)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof nor will exist immediately after giving effect to this
Amendment.


(d)    No Material Adverse Change. Since December 31, 2012, there has not been
any material adverse condition or material adverse change in or affecting, nor
has any circumstance or condition occurred that could reasonably be expected to
result in a material adverse change in, or have a material adverse effect on,
the business, assets, liabilities, financial condition or results of operations
of the Borrower and its subsidiaries, taken as a whole.


(e)    No Guarantors. As of the effective date of this Amendment and after
giving effect thereto, no Subsidiary is required to be a Guarantor pursuant to
Section 7.14. of the Credit Agreement as amended by this Amendment.


Section 6. Reaffirmation of Representations. The Borrower hereby repeats and
reaffirms all representations and warranties made or deemed made by the Borrower
to the Administrative Agent and the Lenders in the Credit Agreement as amended
by this Amendment and the other Loan Documents on and as of the date hereof with
the same force and effect as if such representations and warranties were set
forth in this Amendment in full and such representations and warranties are true
and correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
is true and correct in all respects) on and as of the date hereof immediately
after giving effect to this Amendment except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty was true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances not prohibited thereunder.


Section 7. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment. This Amendment is a Loan Document.


Section 8. Costs and Expenses. The Borrower shall reimburse the Administrative
Agent for all reasonable out-of-pocket costs and expenses (including attorneys'
fees) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.


Section 9. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 11. Effect; Ratification. Except as expressly herein amended, the terms
and conditions of the Credit Agreement and the other Loan Documents remain in
full force and effect. The amendments contained herein shall be deemed to have
prospective application only. The Credit Agreement is hereby ratified and
confirmed in all respects. Nothing in this Amendment shall limit, impair or
constitute a waiver of the rights, powers or remedies available to the
Administrative Agent or the Lenders under the Credit Agreement or any other Loan
Document.


Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 13. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.


[Signatures on Next Page]








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be executed as of the date first above written.


 
 
FEDERAL REALTY INVESTMENT TRUST
 
 
 
 
By:
/s/ Dawn M. Becker
 
 
Name: Dawn M. Becker
 
 
Title: Executive Vice President - Chief Operating Officer

























































[Signatures Continued on Next Page]
































--------------------------------------------------------------------------------






[Signature Page to First Amendment to Credit Agreement for Federal Realty
Investment Trust]


 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
 
 
  Administrative Agent, Issuing Bank and as a Lender
 
 
 
 
By:
/s/ Sam Supple
 
 
Name: Sam Supple
 
 
Title: Senior Vice President

























































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






[Signature Page to First Amendment to Credit Agreement for Federal Realty
Investment Trust]


 
 
PNC BANK, NATIONAL ASSOCIATION, as Syndication
 
 
Agent and as a Lender
 
 
 
 
By:
/s/ Benjamin Adams
 
 
Name: Benjamin Adams
 
 
Title: Senior Vice President

























































[Signatures Continued on Next Page]






--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement for Federal Realty
Investment Trust]


 
 
COMPASS BANK, as a Lender
 
 
 
 
By:
/s/ Kent Gorman
 
 
Name: Kent Gorman
 
 
Title: Senior Vice President

























































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement for Federal Realty
Investment Trust]


 
 
REGIONS BANK, as a Lender
 
 
 
 
By:
/s/ Kerri Raines
 
 
Name: Kerri Raines
 
 
Title: Vice President

























































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement for Federal Realty
Investment Trust]


 
 
SUNTRUST BANK, as a Lender
 
 
 
 
By:
/s/ W. John Wendler
 
 
Name: W. John Wendler
 
 
Title: Senior Vice President

























































[Signatures Continued on Next Page]






--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement for Federal Realty
Investment Trust]


 
 
U.S. BANK, NATIONAL ASSOCIATION, a national
 
 
banking association, as a Lender
 
 
 
 
By:
/s/ Walter F. Whitt
 
 
Name: Walter F. Whitt
 
 
Title: Senior Vice President

























































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement for Federal Realty
Investment Trust]


 
 
TD BANK, N.A., as a Lender
 
 
 
 
By:
/s/ Michael Duganich
 
 
Name: Michael Duganich
 
 
Title: Vice President

























































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement for Federal Realty
Investment Trust]


 
 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
By:
/s/ Cheryl L. Sneor
 
 
Name: Cheryl L. Sneor
 
 
Title: Vice President

























































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement for Federal Realty
Investment Trust]


 
 
CAPITAL ONE, N.A., as a Lender
 
 
 
 
By:
/s/ Frederick H. Denecke
 
 
Name: Frederick H. Denecke
 
 
Title: Vice President

























































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






[Signature Page to First Amendment to Credit Agreement for Federal Realty
Investment Trust]


 
 
CITIBANK, N.A., as a Lender
 
 
 
 
By:
/s/ John C. Rowland
 
 
Name: John C. Rowland
 
 
Title: Vice President

























































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------






[Signature Page to First Amendment to Credit Agreement for Federal Realty
Investment Trust]


 
 
DEUTSCHE BANK TRUST COMPANY AMERCAS, as a
 
 
Lender
 
 
 
 
By:
/s/ Ming K. Chu
 
 
Name: Ming K. Chu
 
 
Title: Vice President
 
 
 
 
By:
/s/ Heidi Sandquist
 
 
Name: Heidi Sandquist
 
 
Title: Director















































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement for Federal Realty
Investment Trust]


 
 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
 
By:
/s/ Rita Lai
 
 
Name: Rita Lai
 
 
Title: Senior Credit Banker

























































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------




[Signature Page to First Amendment to Credit Agreement for Federal Realty
Investment Trust]


 
 
ROYAL BANK OF CANADA, as a Lender
 
 
 
 
By:
/s/ Joshua Freedman
 
 
Name: Joshua Freedman
 
 
Title: Authorized Signatory









--------------------------------------------------------------------------------




SCHEDULE I


Commitments




Lender
Revolving Commitment Amount
Wells Fargo Bank, National Association
$90,000,000
PNC Bank, National Association
$90,000,000
Compass Bank
$50,000,000
Regions Bank
$50,000,000
SunTrust Bank
$50,000,000
U.S. Bank National Association
$50,000,000
TD Bank, N.A.
$40,000,000
Bank of America, N.A.
$30,000,000
Capital One, N.A.
$30,000,000
Citibank, N.A.
$30,000,000
Deutsche Bank Trust Company Americas
$30,000,000
JPMorgan Chase Bank, N.A.
$30,000,000
Royal Bank of Canada
$30,000,000
Total:
$600,000,000







--------------------------------------------------------------------------------




SCHEDULE II


Released Guarantors


STREET RETAIL, INC.
FR LINDEN SQUARE, INC.
FR FEDERAL PLAZA, INC.
FR WHITE MARSH, INC.
FEDERAL REALTY PARTNERS L.P.
FRIT SAN JOSE TOWN AND COUNTRY VILLAGE, LLC
SRI ASSEMBLY ROW B2, LLC
SRI ASSEMBLY ROW B3, LLC
SRI ASSEMBLY ROW B5, LLC
SRI ASSEMBLY ROW B6, LLC
SRI ASSEMBLY ROW B7, LLC
SRI ASSEMBLY ROW B8, LLC
SRI ASSEMBLY ROW B9, LLC
SRI OLD TOWN, LLC
STREET RETAIL FOREST HILLS I, LLC
STREET RETAIL WEST I, L.P.
STREET RETAIL WEST II, L.P.
STREET RETAIL WEST 3, L.P.
STREET RETAIL WEST 4, L.P.
STREET RETAIL WEST 6, L.P.
STREET RETAIL WEST 10, L.P.
FR STURTEVANT STREET, LLC
FR WESTGATE MALL, LLC
STREET RETAIL SAN ANTONIO, LP
FR CHELSEA COMMONS II, LLC
FR DEL MAR VILLAGE, LLC
FR DEL MAR VILLAGE II, LLC
FR MERCER MALL, LLC
FR NORTH DARTMOUTH, LLC
CORDON FAIRFIELD BUSINESS TRUST
CAMPBELL-PHILADELPHIA BUSINESS TRUST
SHOPPES AT NOTTINGHAM SQUARE BUSINESS TRUST
RETAIL PROPERTIES BUSINESS TRUST
NOTTINGHAM SQUARE BUSINESS TRUST
BYRON STATION LIMITED PARTNERSHIP, LLLP
BERMAN ENTERPRISES II LIMITED PARTNERSHIP
ANDORRA ASSOCIATES
SHOPPING CENTER ASSOCIATES
FR PIKE 7 LIMITED PARTNERSHIP    
GOVERNOR PLAZA ASSOCIATES
FR ASSEMBLY SQUARE, LLC
FR CHELSEA COMMONS III, LLC
FR HUNTINGTON SQUARE, LLC
FR TOWER SHOPS, LLC








--------------------------------------------------------------------------------




Loan No. 1004039
EXHIBIT K


TRANSFER AUTHORIZER DESIGNATION
(For Disbursement of Loan Proceeds)


o NEW o REPLACE PREVIOUS DESIGNATION o ADD o CHANGE o DELETE LINE NUMBER _____ o
INITIAL LOAN DISBURSEMENT




The following representatives (“Authorized Representatives”) of FEDERAL REALTY
INVESTMENT TRUST, a real estate investment trust formed under the laws of the
State of Maryland (“Borrower”), are authorized to request the disbursement of
loan proceeds and initiate funds transfers for Loan Number 1004039 (“Loan”)
assigned to the unsecured revolving credit facility in the initial principal
amount of $600,000,000 (“Initial Loan Amount”), which Initial Loan Amount may be
increased pursuant to the term of the Credit Agreement (as defined below) to a
principal amount that after giving effect to any such increases shall not exceed
$1,000,000,000 (“Increased Loan Amount”) evidenced by that certain Credit
Agreement dated as of July 7, 2011(“Credit Agreement”), by and among the
Borrower, the financial institutions party thereto and their permitted assignees
under Section 12.6. thereof, Wells Fargo Bank, N.A., as Administrative Agent
(together with its successors and permitted assigns, the “Administrative
Agent”), PNC Bank, National Association, as Syndication Agent, and each of Wells
Fargo Securities, LLC, and PNC Capital Markets LLC, as a Lead Arranger and Book
Manager. The Administrative Agent is authorized to rely on this Transfer
Authorizer Designation form until it has received a new Transfer Authorizer
Designation form signed by Borrower, even in the event that any or all of the
foregoing information may have changed. The maximum amount of the initial
disbursement of any Loan proceeds (“Initial Loan Disbursement”) and the maximum
amount of each subsequent disbursement of any Loan proceeds (each a “Subsequent
Loan Disbursement”) that each Authorized Representative is authorized to request
are set forth below:


 
Name
Title
Maximum Initial Loan Disbursement
Amount1
Maximum Subsequent Loan Disbursement
Amount1
1.
 
 
 
 
2.
 
 
 
 
3.
 
 
 
 
4.
 
 
 
 
5.
 
 
 
 




K-1

--------------------------------------------------------------------------------




INITIAL LOAN DISBURSEMENT AUTHORIZATION


¨ Applicable for Wire Transfer in Connection with Request from Authorized
Representative. The Administrative Agent is hereby authorized to disburse the
proceeds of the Initial Loan Disbursement requested from an Authorized
Representative in accordance with the terms of the Credit Agreement by wire
transfer as specified in the wire transfer instructions set forth below under
Item 1. of “Beneficiary Bank and Account Holder Information” of this Transfer
Authorizer Designation.


¨ Applicable for Wire Transfer Instructions from Person other than Authorized
Representative. The Administrative Agent is hereby authorized to accept wire
transfer instructions for the Initial Loan Disbursement from ________________
(i.e. specify title/escrow company), which instructions are to be delivered, via
fax, email, or letter, to the Administrative Agent. Said instructions shall
include the Borrower's Name; Title/Escrow #_____________ and/or Loan
#__________; the person/entity to receive the Initial Loan Disbursement
(“Receiving Party”); the Receiving Party's full account name; Receiving Party's
account number at the receiving bank (“Receiving Bank”); Receiving Bank's (ABA)
routing number; city and state of the Receiving Bank; and the amount of the
Initial Loan Disbursement (not to exceed the Maximum Initial Loan Disbursement
Amount set forth above).


¨ Applicable for Deposit into Deposit Account . The Administrative Agent is
hereby authorized to disburse the proceeds of the Initial Loan Disbursement
requested from an Authorized Representative in accordance with the terms of the
Credit Agreement by deposit into the deposit account specified in the deposit
instructions set forth below under Item 2. of “Beneficiary Bank and Account
Holder Information” of this Transfer Authorizer Designation.




SUBSEQUENT LOAN DISBURSEMENT AUTHORIZATION


¨ Not Applicable


¨ Applicable for Wire Transfer in Connection with Request from Authorized
Representative. The Administrative Agent is hereby authorized to disburse the
proceeds of any Subsequent Loan Disbursement requested from an Authorized
Representative in accordance with the terms of the Credit Agreement by wire
transfer as specified in the wire transfer instructions set forth below under
Item 3. of Beneficiary Bank and Account Holder Information of this Transfer
Authorizer Designation.


¨ Applicable for Wire Transfer from Person other than Authorized Representative.
The Administrative Agent is hereby authorized to accept wire transfer
instructions for the Subsequent Loan Disbursement from ________________ (i.e.
specify title/escrow company), which instructions are to be delivered, via fax,
email, or letter, to Lender. Said instructions shall include the Borrower's
Name; Title/Escrow #_____________ and/or Loan #__________; the person/entity to
receive the Subsequent Loan Disbursement (“Receiving Party”); the Receiving
Party's full account name; Receiving Party's account number at the receiving
bank (“Receiving Bank”); Receiving Bank's (ABA) routing number; city and state
of the Receiving Bank; and the amount of the Subsequent Loan Disbursement (not
to exceed the Maximum Subsequent Loan Disbursement Amount set forth above).
¨ Applicable for Deposit into Deposit Account. The Administrative Agent is
hereby authorized to disburse the proceeds of any Subsequent Loan Disbursement
requested from an Authorized Representative in accordance with the terms of the
Credit Agreement by deposit into the deposit account specified in the deposit
instructions set forth below under Item 4. of “Beneficiary Bank and Account
Holder Information” of this Transfer Authorizer Designation.



K-2

--------------------------------------------------------------------------------




Borrower acknowledges and agrees that the acceptance of and disbursement of
funds by the Administrative Agent in accordance with the title/escrow company or
Authorized Representative instructions shall be governed by this Transfer
Authorizer Designation form and any other Loan Documents (as defined in the
Credit Agreement). The Administrative Agent shall not be further required to
confirm said disbursement instructions received from title/escrow company or
Authorized Representative with Borrower. This Transfer Authorizer Designation
form is in effect until [EXPIRATION DATE OF AUTHORIZATION] after which time a
new authorization request shall be required. Borrower shall instruct
title/escrow company via a separate letter, to deliver said disbursement
instructions in writing, directly to the Administrative Agent at its address set
forth in that certain Section of the Credit Agreement entitled Notices. Borrower
also hereby authorizes the Administrative Agent to attach a copy of the written
disbursement instructions to this Transfer Authorizer Designation form upon
receipt of said instructions.

K-3

--------------------------------------------------------------------------------




Beneficiary Bank and Account Holder Information





1. INITIAL LOAN DISBURSEMENT AUTHORIZATION - FOR WIRE TRANSFER


Borrower Name:
Title/Escrow Number:
Loan Number:
Transfer/Deposit Funds to (Receiving Party Account Name):
Receiving Party Deposit Account Number:
Receiving Bank Name, City and State:
Receiving Bank Routing (ABA) Number:
Disbursement Amount (Not to exceed the Maximum Initial Loan Disbursement
Amount):
Further Credit Information/Instructions:



2. INITIAL LOAN DISBURSEMENT AUTHORIZATION - FOR DEPOSIT INTO DEPOSIT ACCOUNT


Borrower Name:
Title/Escrow Number:
Loan Number:
Transfer/Deposit Funds to (Receiving Party Account Name):
Receiving Party Deposit Account Number:
Receiving Bank Name, City and State:
Receiving Bank Routing (ABA) Number:
Disbursement Amount (Not to exceed the Maximum Initial Loan Disbursement
Amount):
Further Credit Information/Instructions:



3.     SUBSEQUENT LOAN DISBURSEMENT AUTHORIZATION - FOR WIRE TRANSFER


Borrower Name:
Title/Escrow Number:
Loan Number:
Transfer/Deposit Funds to (Receiving Party Account Name):
Receiving Party Deposit Account Number:
Receiving Bank Name, City and State:
Receiving Bank Routing (ABA) Number:
Disbursement Amount (Not to exceed the Maximum Subsequent Loan Disbursement
Amount nor an amount, in the aggregate with the outstanding loans, would exceed
the Initial Loan Amount or the Increased Loan Amount, as applicable):
Further Credit Information/Instructions:
















K-4

--------------------------------------------------------------------------------




4. SUBSEQUENT LOAN DISBURSEMENT AUTHORIZATION - FOR DEPOSIT INTO DEPOSIT ACCOUNT


Borrower Name:
Title/Escrow Number:
Loan Number:
Transfer/Deposit Funds to (Receiving Party Account Name):
Receiving Party Deposit Account Number:
Receiving Bank Name, City and State:
Receiving Bank Routing (ABA) Number:
Disbursement Amount (Not to exceed the Maximum Subsequent Loan Disbursement
Amount nor an amount, in the aggregate with the outstanding loans, would exceed
the Initial Loan Amount or the Increased Loan Amount, as applicable):
Further Credit Information/Instructions:



  
Neither the Initial Disbursement Amount, nor the Initial Disbursement Amount
together with any Subsequent Disbursement Amounts, shall ever exceed the Initial
Loan Amount or the Increased Loan Amount, as applicable.





Date: _______________________________




"BORROWER"


FEDERAL REALTY INVESTMENT TRUST,
a real estate investment trust formed
under the laws of the State of Maryland




By:_______________________________________
Name:
Title:





K-5